Title: To George Washington from Brigadier General John Nixon, 2 September 1778
From: Nixon, John
To: Washington, George


          
            May it Please your Excellency
            Camp White Plains 2d Sept. 1778 2d Sept. 1778
          
          The Movements of the Enemy to the Eastward Renders their Designs very Dubious. as Such:
            our Necessary Operations to Counter act their Designs must be very uncertain, unless we
            could acquire With Some Degree of Certainty their Determination. Should we find that
            Boston: or any part of Connecticut Should be their main Object: In that Case—a
            reinforcement from this army to be imediatly Detach’d to the Eastward: in My Opinion,
            would be highly requisite after Properly Securing the Several Passes On the North
            river.
          Considering the Situation of the Enemy, at & Near New york: Surrounded by
            waters; of which they have The entire Command; being Strongly fortified by Land; In the
            most advantageous manner, and the Difficulty or An attack with any Probable Success,
            Influences my mind to be utterly averse to Such an attempt at Present. the reasons
            against it, Given by the Honle Majr Genl McDougle the Last Evening—in my opinion are
            very Obvious.
          If upon further intelligence from the Eastward, it Should be Judged Expedient to Detach
            part of this army to Their assistance—the greatest Difficulty in Supplying them with
            Provisions there, Consists—in my opinion, in the transporting the article of flower from
            Hence, as all other Necessary articles may be procured in that Quarter.
          Upon the whole I Submit My Judgment to your Excellencys Superior Wisdom.
          
            Jno. Nixon B.G.
          
        